 

EXHIBIT 10.1




September 8, 2013
Dear Mr. Loranger:
Xylem Inc. (the "Company") is pleased to confirm the terms of your employment as
set forth below, effective as of September 9, 2013.
1.Position. You will serve in the position of Chief Executive Officer and
President of the Company. As you know, the Board of Directors of the Company
(the "Board") is commencing a search for a Chief Executive Officer and President
to succeed you. You will report directly to the Board and the Company's
executive officers will report to you. This is a full-time position. You will be
based at the Company's headquarters located in Westchester County, New York,
except for travel reasonably required in connection with the performance of your
duties as Chief Executive Officer and President.
2.    Cash Compensation. During the period that you are employed as Chief
Executive Officer and President, your base salary will be paid at the rate of
$1,000,000 per annum, payable in accordance with the Company's standard payroll
schedule. In addition, you will be eligible for a quarterly bonus of up to
$250,000, based upon attainment of specific performance objectives to be
established by the Board, in consultation with you, as soon as reasonably
practicable after the date hereof and prior to the commencement of each calendar
quarter thereafter. Earned amounts of the quarterly bonus will be paid within 45
days following the close of the applicable calendar quarter. You will be
eligible for such a quarterly bonus for any full or partial quarter (pro-rated
for any partial quarter to the extent the Board deems appropriate) during your
employment and service as Chief Executive Officer and President based upon the
level of attainment of the applicable performance objectives, as determined by
the Board in its sole discretion.
3.    Employee Benefits. During your employment, you will be eligible to
participate in all of the Company-sponsored benefits under the Company's
standard employee benefits programs under which you may be eligible, as they may
be in effect from time to time. You are aware that the Company does not maintain
any defined benefit pension plan and you agree that you will not be entitled to
(i) payments or benefits under any Company severance plan upon any termination
of your employment and (ii) equity or equity-based awards in respect of your
employment as Chief Executive Officer and President.
4.    Other Benefits. During your employment, the Company will reimburse you for
the temporary lease of an apartment in Westchester County, New York for your
use, up to a maximum cost of $5,000 per month. In addition, upon the expiration
of the Company's existing contract with NetJets, the Company will reimburse you
for reasonable expenses incurred by you in respect of Company-related business
trips taken by you in your personal aircraft based on guidelines to be
determined by the Board.



--------------------------------------------------------------------------------



5.    Treatment of Director Equity. You acknowledge and agree that during the
term of your employment with the Company you will not be eligible to receive any
cash or equity compensation in respect of your service on the Board; provided,
however, that any restricted stock units previously granted to you will continue
to vest and any corresponding dividend equivalent rights will continue to accrue
during your employment.
6.    Employment Relationship. Your employment with the Company is "at will."
Either you or the Board may terminate your employment and service as Chief
Executive Officer and President for any reason upon ten (10) days' prior written
notice to the other party. Prior to the commencement of each calendar quarter,
the Board shall consider and discuss with you its expectations with respect to
your continued service as Chief Executive Officer and President for the upcoming
calendar quarter.
7.    Tax Matters. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law. It is intended that the compensation
described in this letter agreement or otherwise provided to you in respect of
your service to the Company will comply with, or be exempt from, Section 409A of
the Internal Revenue Code and any regulations issued thereunder (collectively
"Code Section 409A"). To the extent required by Code Section 409A, if you are a
"specified employee" at the time of your "separation from service" (as each term
is defined under Code Section 409A) with the Company and all affiliates, any
nonqualified deferred compensation that is payable to you on account of that
separation from service will be delayed and paid promptly (without interest)
after the earlier of the date that is six (6) months after the date of such
separation from service or the date of your death after such separation from
service.
8.    Conflicts of Interest; Company Policies; Proprietary Information. While
you are employed by the Company, you will not engage in any other employment,
consulting or other business activity (whether full-time or part-time) that
would create a conflict of interest with the Company; provided, however, that
the foregoing is not intended to restrict any time you may spend as a director
on a board of directors on which you currently sit or that may be agreed upon in
advance with the Board. By signing this letter agreement, you confirm to the
Company that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties for the Company. You agree to
execute the Company's standard form of confidentiality and proprietary
information agreement and to be subject to and comply with applicable Company
policies during your employment.
9.    Interpretation, Amendment and Enforcement. This letter agreement
constitutes the complete agreement between you and the Company regarding the
terms of your employment and supersedes any prior agreements, representations or
understandings (whether written, oral or implied) between you and the Company
regarding the terms of your employment. This letter agreement may not be amended
or modified, except by an express written agreement signed by both you and an
authorized representative of the Board. The terms of this letter agreement and
the resolution of any disputes as to the meaning, effect, performance or
validity of this letter agreement or arising out of, related to, or in any way
connected with, this letter agreement, your employment with the Company or any
other relationship between you and the Company will be governed by New York law,
excluding laws relating to conflicts or choice of law.
10.    Counterparts. This letter agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.



--------------------------------------------------------------------------------



You may indicate your agreement with these terms by signing and dating the
enclosed duplicate original of this letter agreement and returning it to me. If
you have any questions, please do not hesitate to let me know.


Very truly yours,


XYLEM INC.




By: /s/ Markos I. Tambakeras
Markos I. Tambakeras
Chairman of the Board of Directors




I have read and accept this agreement:




/s/ Steven R. Loranger
Steven R. Loranger


Dated: September 8, 2013

